Order adjudging appellant in contempt for failure to pay forty-four dollars for support and maintenance of the infant daughter of the parties reversed on the law and the facts, without costs, and the motion denied, without costs. While the appellant had no right to reduce the weekly payments to thirteen dollars when the final decree directing payments of fifteen dollars a week had not been modified, we are of opinion that the moving papers herein are insufficient to raise a presumption that sequestration proceedings would be ineffectual; and under such circumstances there should not be punishment as for a contempt. Because of appellant’s recognition of his duty to support his child and his obvious willingness to do so, in the opinion of this court it was not wise to have assumed the expense of prosecuting this appeal over the small amount in dispute. Lazansky, P. J., Hagarty, Cars-well, Adel and Close, JJ., concur.